t c memo united_states tax_court durant and mette cephers petitioners v commissioner of internal revenue respondent docket no filed date larry d harvey for petitioners randall l preheim for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for partial summary_judgment pursuant to rule after concessions the issue for decision is whether petitioners can exclude from income wages earned during and from working in antarctica background at the time they filed the petition petitioners resided in somers montana during and petitioners performed services at mcmurdo station in ross island antarctica on their and federal_income_tax returns petitioners excluded wage income earned and received during and for services performed in antarctica discussion i summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and that the legal issues presented by the motion may be decided as a matter of law see rule b sundstrand corp v unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue respondent concedes that petitioners’ state_income_tax refund of dollar_figure for is not taxable respondent also concedes that no penalty pursuant to sec_6662 is due from petitioners for and pertaining to the dollar_figure state_income_tax return and petitioners’ claim that dollar_figure and dollar_figure are excludable from gross_income for and respectively commissioner 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that the legal issues presented by the motion for partial summary_judgment may be decided as a matter of law ii in general sec_61 provides that gross_income means all income from whatever source derived accordingly citizens of the united_states generally are taxed on income earned outside the geographical boundaries of the united_states unless the income is specifically excluded from gross_income 117_tc_95 affd sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion id iii sec_911 in 126_tc_89 473_f3d_790 7th cir arnett ii we addressed the arguments made by the parties herein regarding sec_911 the u s court_of_appeals for the seventh circuit agreed with our analysis of sec_911 and affirmed our conclusion that antarctica is not a foreign_country pursuant to sec_911 and the regulations thereunder arnett v commissioner f 3d pincite we shall not repeat our analysis from arnett i herein we follow our analysis and holding in arnett i and the analysis and holding of the court_of_appeals in arnett ii iv conclusion accordingly for the reasons stated in arnett i arnett ii and herein we conclude that petitioners cannot exclude from gross_income wages earned during and from working in antarctica in 126_tc_89 affd 473_f3d_790 7th cir we concluded our opinion with a citation of sec_863 suggesting that sec_863 provided an additional reason to rule against the taxpayer id pincite see also sec_863 providing that income earned in antarctica by a u_s_person is sourced in the united_states in arnett v commissioner f 3d pincite the u s court_of_appeals for the seventh circuit addressed sec_863 in greater detail stating at the outset we think that it is important to note that considering antarctica not to be a foreign_country is compatible with the general statutory scheme notably sec_911 is found under subtitle a chapter subchapter_n of the irc which is designated tax based on income from sources within or without the united_states part i of this subchapter entitled source_rules and other general rules relating to foreign_income deems any activity in antarctica to be space_or_ocean_activity in turn the united_states is designated the source country of income from such activity when earned by a citizen_of_the_united_states sec_863 although this provision does not provide a definitive answer as to whether antarctica is a foreign_country it supports the conclusion that sec_911 is not intended to apply to income earned for services provided in antarctica we take this opportunity to state our agreement with the court of appeals’ conclusion set forth above see also 450_us_1 to reflect the foregoing an appropriate order will be issued granting respondent’s motion for partial summary_judgment
